REISSUE – DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 29, 2022 has been entered.

Improper Amendment
	37 C.F.R. 1.173(d) requires the following:
	(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:
(1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with "<U>" and end with "</U>" to properly identify the material being added.
 
	Pursuant to 37 CFR 1.173(d)(2), the amendment to claim 26 is improper.  Claim 26 contains an instance of bracketing to ostensibly remove the word “an” on line 3.  With newly filed claims in a reissue, if amendments are to be made, the claim is simply amended and the amended claim is underlined in its entirety with the deleted word omitted.  


Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,098,994 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the 
claims under consideration in this reissue appli-cation. 	
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.  

Previously Set Forth Rejections
The 35 U.S.C. 103 rejection of claims 1-30 as being unpatentable over Reggiana et al. (U.S. Patent Application Publication No. 2012/0046594) in view of Farhangnia et al. (U.S. Patent No. 6,454,999), as set forth in the previous Office action, is hereby withdrawn.  

	The following new grounds of rejection are set forth:

Claim Rejections - 35 USC § 251
Original Patent
     The following is a quotation of the first paragraph of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue. 

 	MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent. MPEP 1412.01 further provides guidelines for determining whether the reissue claims are "for the invention disclosed in the original patent" as:
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; and 
(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application. 

The presence of some disclosure (description and enablement) in the original patent should evidence that applicant intended to claim or that applicant considered the material now claimed to be his or her invention.

Decisions by the Federal Circuit in Antares Pharma, Inc. v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014) and Forum US, Inc. v. Flow Valve, LLC, 926 F.3d 1346 (Fed. Cir. 2019) make it clear that the inquiry under § 251 is a distinct inquiry.  The decision in Antares notes that Supreme Court cases have recognized the original patent requirement for more than 150 years but states that the definitive explanation of the original patent requirement is in U.S. Industrial Chemicals, Inc. v. Carbide & Carbon Chemicals Corp., 315 U.S. 668, 62 S.Ct. 839 (1942).  The decision in Antares, quoting the decision in Industrial Chemicals, states: 
It explained that a reissue claim is for the “same invention” if the 
original patent specification fully described the claimed inventions,
but not if the broader claims ‘are [] merely suggested or indicated in 
original specification’. . .[I]t is not enough that an invention might 
have been claimed in the original patent because it was suggested or
indicated in the specification. 

Antares, 771 F.3d at 1359 (emphasis added).

Then, the decision in Antares says:
 “Whether or not the written description requirement of § 112 was satisfied here, Industrial Chemicals made clear that, for § 251, “it is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification. . .Rather, the specification must clearly and unequivocally disclose the newly claimed invention as a separate invention.  

Antares, 771 F.3d at 1362 (emphasis added).

Antares thus importantly set forth a “clear and unequivocal” standard for reissue applications to comply with § 251 that built upon and further defined the standard set forth in Industrial Chemicals.  In Antares, in analyzing the case, the court found that the disclosure was not sufficient because the new reissued claims were "merely suggested or indicated in the original specification" and the original specification was not sufficiently clear that the invention(s) claimed in the reissue application "constitute[d] parts or portions of the invention." Antares, 771 F.3d at 1359 (quoting Corbin Cabinet Lock Co. v. Eagle Lock Co., 150 U.S. 38, 42-43 (1893)). In Antares the court stated "[a]lthough safety features were mentioned in the specification, they were never described separately from the jet injector, nor were the particular combinations of safety features claimed on reissue ever disclosed in the specification." Antares, 771 F.3d at 1363. Specifically, the court found that the patent only disclosed one invention, which was a particular class of jet injectors, due to the clearly repetitive use of "jet injector" in the title, the abstract, the summary of the invention, and the entirety of the specification of the patent. As a result, the claims in the reissued patent to the safety features on a generic injector (e.g., a non-jet injector) were held to violate the original patent requirement of 35 U.S.C. 251.
	Following in the footsteps of Antares is the decision of the Federal Circuit in Forum.  The court in Forum also harkened back to Industrial Chemicals as setting the standard for the analysis under § 251 for original patent and concluded:
	Thus, for broadening reissue claims, the specification of the original 
	patent must do more than merely suggest or indicate the invention
	recited in the reissue claims; “[i]t must appear from the face of the 
	instrument that what is covered by the reissue was intended to have
	been covered and secured by the original.”

	Forum, 926 F.3d at 1351-1352, quoting Industrial Chemicals, 315 U.S. at 676 (emphasis added).
	The court in Forum also acknowledged the standard set forth in Antares, stating “[t]he original patent ‘must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Forum, 926 F.3d at 1352, quoting Antares, 771 F.3d at 1362.   
At issue in Forum was whether or not the claims of the reissue application could recite a workpiece lacking arbors.  Forum, 926 F.3d at 1349.  In analyzing the case, the court noted that Flow Valve did not dispute that the face of the original ‘213 patent does not disclose an arbor-less embodiment of the invention but rather argued that a person of ordinary skill in the art would understand from the specification that arbors were an optional feature.  Forum, 926 F.3d at 1352.  Flow Valve presented a declaration to support their argument, but the court concluded “The Iafrate declaration does not aid the court in understanding what the instrument actually say, but instead asserts what a person of ordinary skill in the art would purportedly understand in the absence of the disclosure of an arbor-less embodiment.  Forum, 926 F.3d at 1352.  Indeed, the court concluded “Even if a person of ordinary skill in the art would understand that the newly claimed, arbor-less invention would be possible, that is insufficient to comply with the standard set forth in Industrial Chemicals and Antares.” Forum, 926 F.3d at 1352 (emphasis added).  
As instructed in Antares and Forum, a review of the specification is necessary to determine whether the original specification adequately discloses the invention of the reissue claims.  In U.S. Patent No. 10,098,994 (the ‘994 patent), the specification does not adequately disclose the recitation of a the broader “shell”: only a “cylindrical shell” is disclosed.  Column 6, line 59 to column 7, line 32 discloses only a “cylindrical shell 62” and Figures 5A, 6, 7 and 8 (cross-sectional view) show only a “cylindrical shell.  There is no disclosure of a shell that is anything other than cylindrical and in fact, there is a clearly repetitive use of the terms “cylindrical shell” in the specification.  In every instance where the cylindrical shell 62 is discussed or depicted, it is only discussed or depicted as being cylindrical and not any other shape that could be encompassed by the generic term “shell.”  Furthermore, there is no disclosure (description and enablement) in the original patent which evidences that applicant intended to claim or that applicant considered the material now claimed in the reissue application (a shell) to be his or her invention.  Nowhere does the specification disclose, in an explicit and unequivocal manner, a “shell” that is not a “cylindrical shell.”  Supporting this point further is a review of the prosecution history for the ‘994 patent.  A “cylindrical shell” was recited in the claims presented on initial filing on July 8, 2016 in application serial no. 15/110,684.  Thus, applicant clearly and deliberately evidenced an intent to limit the disclosure to a “cylindrical shell” only.
Therefore, claims 1-30, which are directed to a “shell” do not satisfy the “original patent” requirement and are accordingly rejected under 35 USC 251 for not claiming subject matter directed to the invention disclosed in the original patent.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 11 have been amended to recite a “shell” having recited a “cylindrical shell” in the ‘944 patent and newly filed independent claims 25 and 30 recite a “shell.”  However, a review of the disclosure indicates that the specification does not adequately disclose the recitation of a the broader “shell”: only a “cylindrical shell” is disclosed.  Column 6, line 59 to column 7, line 32 discloses only a “cylindrical shell 62” and Figures 5A, 6, 7 and 8 (cross-sectional view) show only a “cylindrical shell.  There is no disclosure of a shell that is anything other than cylindrical and in fact, there is a clearly repetitive use of the terms “cylindrical shell” in the specification.  In every instance where the cylindrical shell 62 is discussed or depicted, it is only discussed or depicted as being cylindrical and not any other shape that could be encompassed by the generic term “shell.”  Applicant cannot claim the full range of shapes encompassed by the term “shell” as this represents new matter.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-30 is/are rejected under 35 U.S.C. 103 as being obvious over Reggiani et al. (U.S. Patent Application Publication No. 2012/0046594) in view of Kaisha (EP Application Publication No. EP0895786).  
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	In regard to claims 1, 11, 20, 25 and 30, Reggiani et al. teach a blood processing apparatus comprised of a housing 12 having a blood inlet 18 and a blood outlet 20, where the blood inlet extends into an interior of the housing (see Fig. 1).  A heat exchanger core 40 is arranged within the housing 12 and is configured to impart a radial flow to blood passing from the blood inlet to an exterior of the heat exchanger core 40 (see Fig. 8 and para. 0047).  The heat exchanger core 40 includes a core aperture 54 and a heat exchanger element 74 comprised of hollow fibers through which a heat exchanging fluid (such as water) may flow (see Fig. 7 and para. 0052).  Blood flows around and past the hollow fibers to be suitably heated (see Fig. 7 and para. 0052).  A shell 62 surrounds the heat exchanger core 40 and includes an annular shell aperture 70 that is configured to impart a longitudinal blood flow component to blood passing to an exterior of the cylindrical shell (see Figs. 6-8 and para. 0049).  Figure 7 shows that the shell 62 also surrounds the hollow fibers of the heat exchanger element 74 and that the heat exchanger element 74 surrounds and overlies the core 40.  A gas exchanger element 76 is disposed about the shell 62 and includes a number of hollow fibers through which a gas such as oxygen may flow (see Fig. 7 and para. 0053).  Blood exiting the shell aperture 70 flows over and around the gas exchanger element 76 (see para. 0054).  Reggiani et al. teach that core 40 has a plurality of longitudinally-extending recesses or indentations formed in the outer surface (see Fig. 4) but are silent as to a grid disposed over the recess where the grid comprises a plurality of apertures.  However, Kaisha teaches a similar blood processing apparatus comprised of a cylindrical housing 3, a hollow fiber bundle 2, a blood inlet 8 and blood outlets 9a, 9b and an inner tubular member 31 having apertures 32 for blood flow (see page 3 and Figs. 1-3).  Figure 1 also shows that the fiber bundle 2 overlies the inner tubular member 31.  Kaisha thus demonstrates that the use of a grid that overlies the structure of a portion of a blood processing apparatus for the purpose of redirecting the blood flow is well known in the art.  Accordingly, it would have been obvious for one of ordinary skill in the art to provide the device of Reggiani et al. with the tubular member 31 with apertures 32 of Kaisha to overlie the recesses in the core 40 of Reggiani et al. for the purpose of providing enhanced ability to redirect the blood flow.  It follows that a baffle structure overlying the core 40 of Reggiani et al. would be positioned under the hollow fibers of the heat exchanger 74 as is shown in Figure 7.  In other words, placing the tubular member 31 with grid 32 of Kaisha over the core 40, for the purpose of redirecting the blood flow coming out of and flowing around the core 40 and the recesses in the core, would have been obvious to one of ordinary skill in the art and thus, placement of the baffle structure under the heat exchanger 74 would have been obvious to one of ordinary skill in the art as Reggiani et al. teach that the core 40 resides coaxially within or inside the heat exchanger 74.  In addition, since the recesses in the core 40 of Reggiani et al. are positioned downstream of the core aperture 54, it follows that the tubular member 31 of Kaisha, as applied over the core 40 of Reggiani et al., would also be downstream of the core aperture 54.  
	In regard to claims 4, 18 and 26, Reggiani et al. teach that the heat exchanger core 40 has a conical deflection surface 48 disposed between the blood inlet 18 and the core aperture 54 that is capable of imparting a radial component to blood flow trajectory leaving the core aperture 54 (see Figs. 1, 4 and 6-10 and paras. 0008, 0017 and 0046).  In regard to claims 5 and 19, the shell 62 includes an inner surface 72 upon which one or more radially disposed housing ribs 80 are disposed and configured to impart a radial component to blood flow trajectory across the gas exchanger hollow fibers (see Figs. 5A, 8 and 9 and para. 0049).  In regard to claim 6, the heat exchanger core 40 includes longitudinally-extending indentations that extend into an outer surface of the core 40 (see Fig. 4 and para. 0047).  With further respect to claim 11 and in regard to claim 7, Reggiani et al. teach a first end cap 14 secured to the housing where the blood inlet 18 is integrally formed with the first end cap 14 (see Fig. 1).  In regard to claims 8 and 12, Reggiani et al. teach a gas inlet 22 integrally formed with the first end cap 14 and in fluid communication with an interior of the gas exchange hollow fibers (see Figs. 1, 2, 8 and 9).  In regard to claims 9 and 13, Reggiani et al. teach a second end cap 16 secured to the housing 12, including a heat exchanger fluid inlet 26 and a heat exchanger fluid outlet 28 integrally formed with the second end cap 16 and in fluid communication with an interior of the heat exchange hollow fibers (see Figs. 1, 3, 8 and 9).  In regard to claims 10 and 14, Reggiani et al. teach a gas outlet 24 integrally formed with the second end cap 16 in fluid communication with an interior of the gas exchange hollow fibers (see Figs. 1, 3, 8 and 9).  
	In regard to claim 15, Reggiani et al. teach that shell 62 includes one or more 
ribs 80 that protrude from an inner surface of the shell 62 and extend toward the heat exchanger core 40 (see Figs. 5A and 5B and para. 0049).  In regard to claims 3, 17 and 21-24, Figure 4 shows that the core 40 includes longitudinally-extending ribs 60 that support the heat exchanger hollow fibers (see also para. 0052 and Fig. 7).  In regard to claims 2 and 16, Reggiani et al. also teach ribs 56 and 58 that extend circumferentially around the outer surface of the core 40 to impart a radial component to blood flow trajectory (see Fig. 4 and para. 0047).  In regard to claim 27, see Fig. 5A of Reggiani et al. showing shell aperture 70 on the exterior surface of cyrlindrical shell 62.  In regard to claim 29, see Fig. 7 of Reggiani et al. showing gas exchanger element 76 comprised of microporous hollow fibers disposed about cylindrical shell 62 (see also col. 7, lines 55-57).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In other words, applicant’s arguments, presented with the filing on August 29, 2022, focus on the combination of Reggiani et al. in view of Farhangnia et al., which has been withdrawn.  

Amendments in Reissue Applications
	Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

The provisions of 37 CFR 1.173(b)(1), (d), (f) and (g) govern amendments to the specification (other than the claims) in reissue applications. The following guidance is provided as to the procedure for amending the specification:
a)	All amendments which include deletions or additions must be made by submission of the entire text of each added or rewritten paragraph containing the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	An entire paragraph of specification text may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. 
c)	Applicant must indicate the precise point where each amendment is made. 
d)	All bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. Thus, all paragraphs which are newly added to the specification of the original patent must be submitted as completely underlined each time they are re-submitted in the reissue application.
The provisions of 37 CFR 1.173(b)(2), (c)-(e) and (g) govern amendments to the claims in reissue applications. The following guidance is provided as to the procedure for amending the claims:
a)	For each claim that is being amended, the entire text of the claim must be presented with the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	For each new claim added to the reissue, the entire text of the added claim must be presented completely underlined.
c)	A patent claim should be canceled by a direction to cancel that claim. There is no need to present the patent claim surrounded by brackets.
d)	A new claim (previously added in the reissue) should be canceled by a direction to cancel that claim.
e)	Pursuant to 37 CFR 1.173(b)(2), each claim that is amended or added should include the appropriate status indicator following the claim number, e.g., “(amended)”, “(twice amended)”, “(new)”, and “(canceled)”.
f)	Pursuant to 37 CFR 1.173(c), each amendment submitted must set forth the status of all patent claims and all added claims as of the date of the submission. The status to be set forth is whether the claim is pending or canceled. 
g)	Also pursuant to 37 CFR 1.173(c), each claim amendment must be accompanied by an explanation of the support in the patent’s disclosure for all changes made in the claim(s), whether insertions or deletions. 
h)	Pursuant to 37 CFR 1.173(e), original patent claims are never to be renumbered. A patent claim retains its number even if it is canceled in the reissue proceeding, and the numbering of any added claims must begin after the last original patent claim. 
i)	Pursuant to 37 CFR 1.173(g), all bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. 

The provisions of 37 CFR 1.173(b)(3) govern amendments to the drawings in reissue applications. The following guidance is provided as to the procedure for amending drawings: 
a)	Amending the original or printed patent drawing sheets by physically changing or altering them is not permitted. 
b)	Where a change to the drawings is desired, applicant must submit a replacement sheet for each sheet of drawings containing a figure to be revised. Any replacement sheet must comply with 37 CFR 1.84 and include all of the figures appearing on the original version of the sheet, even if only one figure is being amended. Each figure that is amended must be identified by placing the word “Amended” at the bottom of that figure. Any added figure must be identified as “New”. In the event that a figure is canceled, the figure must be identified as “Canceled” and also surrounded by brackets. 
c)	All changes to the figure(s) must be explained, in detail, beginning on a separate sheet which accompanies the papers including the amendment to the drawings. 
d)	If desired, applicant may include a marked-up copy of any amended drawing figure, including annotations indicating the changes made. Such a marked-up copy must be clearly labeled as “Annotated Marked-up Drawings”, and it must be presented in the amendment or remarks section that explains the change to the drawings. 

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEVERLY MEINDL FLANAGAN whose telephone number is (571)272-4766.  The examiner can normally be reached on Mon-Fri 7:30AM to 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, Supervisory Patent Reexamination Specialist Gay Ann Spahn can be reached on 571-272-77317731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				



/Beverly M. Flanagan/
Beverly M. Flanagan
Primary Examiner
CRU – Art Unit 3993




Conferees:  	/GKD/ 			and		/GAS/			
Glenn K. Dawson				Gay Ann Spahn
		Primary Examiner				Supervisory Primary Examiner
		Art Unit 3993 				Art Unit 3993